ORDER

PER CURIAM.
Appellant, James Ward, appeals the judgment of conviction for assault in the second degree, RSMo § 565.060 (1986), and armed criminal action, RSMo § 571.015 (1986), entered by the Circuit Court of Jefferson County after a jury trial.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by sufficient evidence and is not against, the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.

. As appellant's brief raises no issues pertaining to the judgment denying his Rule 29.15 motion after an evidentiary hearing, his appeal from this judgment is deemed abandoned. State v. Gaines, 807 S.W.2d 678 n. 1 (Mo.App.E.D.1991).